Citation Nr: 0933311	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to a compensable rating for the service-
connected pulmonary tuberculosis, for accrued benefits 
purposes.

3.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from October 
1942 to July 1945.  He died in August 2004.  The Appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and August 2005 rating decisions by 
a VA Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause 
of death and entitlement to a compensable rating for 
pulmonary tuberculosis on an accrued basis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

At the time of the Veteran's death, no claim of entitlement 
to nonservice-connected pension benefits was pending.




CONCLUSION OF LAW

The criteria for payment of accrued benefits for nonservice-
connected pension have not been met. 38 U.S.C.A. §§ 101, 
1725, 1728, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The present case involves a claim that cannot be 
substantiated as a matter of law, and thus the VCAA is not 
applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) ; see also VAOPGCPREC 5-2004 (June 23, 2004).  

Indeed, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d).  See also 38 C.F.R. §§ 20.1103, 20.1104.

In the present case, there was no pending claim on the issue 
of nonservice-connected pension benefits at the time of the 
Veteran's death in August 2004.  The only pending claims 
involved an increased rating for pulmonary tuberculosis and a 
question as to the Veteran's competency.  

Without a pending claim at the time of the Veteran's death, 
the appellant here has no standing to pursue the issue of 
nonservice-connected pension.  Accordingly, the claim must be 
denied.  


ORDER

Entitlement to nonservice-connected pension benefits on an 
accrued basis is denied.


REMAND

In April 2004, the Veteran submitted a claim for a 
compensable rating for the service-connected pulmonary 
tuberculosis.  In an April 2004 rating decision, the RO 
denied the claim.  In August 2004, prior to the expiration of 
the appeal period, the Veteran died.  The following month, 
the appellant submitted a timely application for VA death 
benefits.  The RO denied the claim for accrued benefits based 
on the absence of a claim pending at the time of the 
Veteran's death.

Again, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d).  See also 38 C.F.R. §§ 20.1103, 20.1104.

Thus, her claim for accrued benefits must be adjudicated on 
the merits as the Veteran had a claim pending at the time of 
his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) 
(when the veteran's claim had not yet become final at the 
time of his death, the evidence in the file at the time of 
death is to be reviewed to determine whether any benefits are 
due, and such payments could be paid to an accrued benefits 
beneficiary).  As the RO has not yet considered the 
underlying merits of the accrued benefits claim, a remand for 
that action is now necessary.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).

In claiming compensable rating for the service-connected 
pulmonary tuberculosis, the Veteran requested that the RO 
obtain treatment records from the Veterans' Memorial Medical 
Hospital (VMMC).  While pages of treatment records dated 
between September 1988 and July 2004 have been associated 
with the claims file, it appears that the Veteran's treatment 
records from VMMC are incomplete.  On remand, the AMC/RO 
should determine whether there are any outstanding pertinent 
VA treatment records available, and if so, associate them 
with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c). 

Furthermore, with respect to the claim of entitlement to 
service connection for the cause of the Veteran's death, 
additional VCAA notice is necessary in light of precedent 
case law, Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. On the claim of service connection for 
the cause of death, ensure VCAA compliance 
with Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death; an explanation of 
the evidence and information required to 
substantiate a claim for service 
connection for the cause of the Veteran's 
death based on the service- connected 
disabilities; and an explanation of the 
evidence and information required to 
substantiate a claim based on a condition 
not yet service connected).

On the accrued benefits claim for a 
compensable rating for pulmonary 
tuberculosis, notify the appellant of 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening had on the 
Veteran's employment and daily life, and 
general notice of the criteria of the 
Diagnostic Code under which the 
disabilities were rated, which consisted 
of a specific measurement or test result, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Determine whether there are any 
outstanding treatment records from the 
VMMC.  If so, obtain records from the 
VMMC.  The RO should make as many requests 
as necessary to obtain the records, and if 
the records do not exist or that further 
efforts to obtain the records would be 
futile, notify the appellant in accordance 
with 38 C.F.R. § 3.159(e).

3.  After the development requested is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, provide the 
appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


